 

Exhibit 10.1

 

SIXTH AMENDMENT TO OFFICE LEASE

 

This SIXTH AMENDMENT TO OFFICE LEASE (“Sixth Amendment”) is made and entered
into as of the 18 day of June, 2013, by and between MS LPC MALIBU PROPERTY
HOLDINGS, LLC, a Delaware limited liability company ("Landlord"), and IXIA, a
California corporation (“Tenant”).

 

RECITALS:

 

A.     Landlord and Tenant entered into that certain Office Lease dated
September 14, 2007 (the “Original Lease”), as amended by that certain Amendment
to Office Lease dated February 11, 2010 ("First Amendment"), that certain Second
Amendment to Office Lease dated November 15, 2010 (the "Second Amendment"), that
certain Third Amendment to Office Lease dated January 10, 2012 (the "Third
Amendment"), that certain Fourth Amendment to Office Lease dated June 1, 2012
(the "Fourth Amendment"), and that certain Fifth Amendment to Office Lease dated
November 1, 2012 (the "Fifth Amendment") (the Original Lease, First Amendment,
Second Amendment, Third Amendment, Fourth Amendment, and Fifth Amendment shall
hereinafter be referred to, collectively, as the "Lease"), whereby Landlord
leases to Tenant and Tenant leases from Landlord those certain premises
consisting of a total of approximately 115,875 (108,266 usable) rentable square
feet of space, consisting of (i) 50,000 rentable (48,809 usable) square feet of
space comprising the entire rentable area of that certain building located at
26601 West Agoura Road, Calabasas, CA ("Building F" and the "Building F
Premises"); (ii) 21,612 (19,823 usable) rentable square feet of space comprising
the entire rentable area of that certain building located at 26701 West Agoura
Road, Calabasas, CA ("Building A" and the "Building A Premises"); (iii) 30,529
rentable (27,035 usable) square feet of space, commonly known as Suites 110 and
200, and located on the first and second floors of that certain building located
at 26651 West Agoura Road, Calabasas, CA ("Building D" and the applicable
portion of Building D which is part of the Premises, the "Building D Premises"),
and (iv) 13,734 rentable (12,599 usable) square feet of space, commonly known as
Suite B100, and located on the first floor of that certain building located at
26707 West Agoura Road, Calabasas, CA ("Building B" and the applicable portion
of Building B which is part of the Premises, the "Building B Premises") (the
Building F Premises, Building A Premises, Building D Premises, and Building B
Premises shall hereinafter be referred to, collectively, as the "Premises"), all
as more particularly set forth in the Lease.

 

B.     Landlord and Tenant desire to set forth the agreed upon measurement of
the Building B Premises and the Building D Premises, and to make other
modifications to the Lease, and in connection therewith, Landlord and Tenant
desire to amend the Lease as hereinafter provided.

 

 

 

 



/710471.01/WLA

225903-00017/6-10-13/jey/jey

-1-

 CORPORATE CENTER - CALABASAS

[Sixth Amendment]

[Ixia]



 

 
 

--------------------------------------------------------------------------------

 

  

AGREEMENT :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.     Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Sixth Amendment.

 

2.     Measurement the Premises. Landlord and Tenant hereby stipulate and agree
that the rentable area of the Building B Premises shall be 13,543 rentable
(12,424 usable) square feet of space and the rentable area of the Building D
Premises shall be 30,375 rentable (26,954 usable) square feet of space. Landlord
and Tenant hereby agree that, retroactively, as of June 1, 2013, the Premises
shall be deemed to contain a total of 115,530 rentable square feet of space.

 

3.     Base Rent.

 

Base Rent Schedule.




Lease Year 



Annual

Base Rent 


Monthly
Installment
of Base Rent 

Approximate Monthly
Rental Rate
per Rentable
Square Foot* 

June 1, 2013 – May 31, 2014*

$2,149,974.00**

$179,071.50**

$1.550**

June 1, 2014 – May 31, 2015

$2,214,473.28**

$184,443.65**

$1.597**

June 1, 2015 – May 31, 2016

$2,280,907.44**

$189,976.95**

$1.644**

June 1, 2016 – May 31, 2017

$2,349,334.68

$195,676.26

$1.694

June 1, 2017 – May 31, 2018

$2,419,814.64

$201,546.55

$1.745

June 1, 2018 – May 31, 2019

$2,492,409.12

$207,592.95

$1.797

June 1, 2019 – May 31, 2020

$2,567,181.36

$213,820.74

$1.851

June 1, 2020– May 31, 2021

$2,644,196.88

$220,235.36

$1.906

June 1, 2021 – May 31, 2022

$2,723,522.76

$226,842.42

$1.963

June 1, 2022 – May 31, 2023

$2,805,228.48

$233,647.69

$2.022

* - The Annual Base Rent (and Monthly Installment of Base Rent) applicable
during the first (1st) Lease Year was calculated by multiplying the Monthly
Rental Rate per Rentable Square Foot by the number of rentable square feet of
space in the Premises. Thereafter, the calculation of Annual Base Rent (and
Monthly Installment of Base Rent) reflects an annual increase of 3%.
Accordingly, the Monthly Rental Rate per Rentable Square Foot for Lease Years 2
–10 are only an approximation for reference purposes only.

** - Tenant’s obligation to pay Monthly Installments of Base Rent shall be
subject to the terms of Section 3.2 below

 

 

 

 



/710471.01/WLA

225903-00017/6-10-13/jey/jey

-2-

 CORPORATE CENTER - CALABASAS

[Sixth Amendment]

[Ixia]



 
 

--------------------------------------------------------------------------------

 

 

3.1.     Abated Base Rent. The Rent Abatement, as set forth in Section 5.3 of
the Fourth Amendment, as amended by Section 3.2 of the Fifth Amendment, shall
continue to apply to Tenant's obligation to pay Base Rent under the Lease, as
amended.

 

3.2.     Tenant’s Share of Direct Expenses. Based upon the exact measurement set
forth in Section 2 above, Tenant’s Share with respect to Building B shall
retroactively, as of June 1, 2013, be 19.429% and Tenant's Share with respect to
Building D shall retroactively, as of June 1, 2013, be 79.850%.

 

4.     Substitute Premises Tenant Improvement Allowance Modification. Tenant
hereby acknowledges and agrees that based upon the new measurement of the
Building D Premises and Building B Premises, Section 4 of the Fifth Amendment is
hereby deleted and replaced with this Section 4. Pursuant to the terms of
Section 2.1 of the Tenant Work Letter attached to the Fourth Amendment as
Exhibit B, and based upon the exact measurement set forth in Section 2 above,
Tenant shall be entitled to a one-time tenant improvement allowance in the
amount Two Hundred Nineteen Thousand Five Hundred Ninety and No/100 Dollars
($219,590.00) (the "Tenant Improvement Allowance") (i.e., Five Dollars ($5.00)
per rentable square foot of the Premises multiplied by 43,918 rentable square
feet of the Building D Premises and the Building B Premises), which shall
represent the total tenant improvement allowance Tenant is entitled to with
respect to the Building D Premises and Building B Premises, notwithstanding
anything to the contrary in the Lease. Tenant’s use of the Tenant Improvement
Allowance shall be subject to the terms of Exhibit B to the Fourth Amendment.

 

5.     Maintenance of Building D Common Area. Notwithstanding anything to the
contrary in the Lease, Tenant shall, at Tenant's sole cost and expense, without
any expectation of reimbursement from the Landlord, maintain the corridors and
restrooms located in the Common Areas of Building D. In consideration of the
foregoing, Tenant’s Share of the Operating Expenses with respect to Building D
shall exclude the cost of janitorial services for Building D.

 

6.     No Further Modification. Except as set forth in this Sixth Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect. In the event of any conflicts between the terms and conditions
of the Lease and the terms and conditions of this Sixth Amendment, the terms and
conditions of this Sixth Amendment shall prevail.

 

 

 

 



/710471.01/WLA

225903-00017/6-10-13/jey/jey

-3-

 CORPORATE CENTER - CALABASAS

[Sixth Amendment]

[Ixia]



 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, this Sixth Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

“TENANT”

 

MS LPC MALIBU PROPERTY

HOLDINGS, LLC,

a Delaware limited liability company

 

By:          /s/ David Binswanger                 

Its:      Vice President                          

By:                                                                 

        Its:                                                         

IXIA,

a California corporation

 

 

By:            /s/ Ronald W. Buckly         

Its: Sr. V.P. and General Counsel

By:            /s/ Thomas B. Miller           

Its:     Chief Financial Officer          

 

 

 

 



/710471.01/WLA

225903-00017/6-10-13/jey/jey

-4-

 CORPORATE CENTER - CALABASAS

[Sixth Amendment]

[Ixia]



 